Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by Park (Patent No.: US 8384076).
Re claim 1, Park, FIGS. 7H/8/10/13 teaches a semiconductor device comprising: 
a substrate (SUB1); 
a first transistor (Tr1) over the substrate, the first transistor including: 
a conductive film (BG1) over the substrate; 
a first insulating film (UL1) over the conductive film; 
a first oxide semiconductor film (S1/C1/D1) over the first insulating film, the first oxide semiconductor film overlapping with the conductive film; 
a first gate insulating film (GI1) on the first oxide semiconductor film; 
a first gate electrode (GE1) over the first insulating film; 
a second insulating film (ILD1) on the first oxide semiconductor film (S1/C1/D1) and the first gate electrode (GE1); and 
a first source electrode (P1) and a first drain electrode (P2) over and in direct contact with the first oxide semiconductor film (S1/C1/D1) through first openings provided in the second insulating film (ILD1), 
wherein the first oxide semiconductor film includes a first region (d2) being in contact with the first gate insulating film (GI1) and second regions (d1) being in contact with the second insulating film (ILD1), and wherein each of the second regions of the first oxide semiconductor film (“the sheet resistance of the further plasma-treated second conductive region d2 may be about 1 kΩ/sq”, col. 3, lines 15-25), has lower resistance than the first region of the first oxide semiconductor film (“the sheet resistance of the plasma-treated first conductive region d1 may be about 50 kΩ/sq”, FIG. 3E, col. 12, lines 60-67); and 
a second transistor (Tr2) over the substrate, the second transistor including: 
a second oxide semiconductor film (S2/C2/D2) over the first insulating film; 
a second gate insulating (GI2) film on the second oxide semiconductor film; 
a second gate electrode (GE2) over the second gate insulating film; 
the second insulating film (ILD1) on the second oxide semiconductor film and the second gate electrode; and 
a second source electrode (P3) and a second drain electrode (P4) over and in direct contact with the second oxide semiconductor film (S2/C2/D2) through second openings provided in the second insulating film (ILD1), 
wherein the second oxide semiconductor includes a first region (d2) being in contact with the second gate insulating film (GI2) and second regions (d1) being in contact with the second insulating film (ILD1), and 
wherein each of the second regions of the second oxide semiconductor film (d2) has lower resistance than the first region of the second oxide semiconductor film (d1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894